DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/21 has been entered.

Response to Amendment
The amendment filed 7/26/21 has been accepted and entered.  Accordingly, claims 1, 14, 24, and 37 have been amended.
Claims 13 and 49 have been canceled. 
Claims 1, 5-8, 10-11, 14, 18-19, 21-24, 37, and 50 are pending in this application. 
In view of the amendment filed 6/28/21 and incorporated in the claims filed on 7/26/21, the previous objection to claim 1 and 24 has been withdrawn.  Further, with the amendment filed 6/28/21 and incorporated in the claims filed on 7/26/21, the previous rejection to claim 6 under 35 U.S.C. 112b is withdrawn.  In addition, by canceling claim 49, the previous rejection to claim 49 under 35 U.S.C. 112b is moot.  Lastly, in view of the amendment filed 6/28/21, i.e., “wherein resource regions allocated to a terminal device are discontinuous in a time domain, a frequency domain, or both the time and frequency domain”, the previous rejections to claims 1, 5-8, 10-11, 14, 18-19, 21-24, 37, and 50 under 35 U.S.C. 103 have been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 10-11, 14, 18-19, 21-24, 37, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, claim 1 recites “wherein resource regions allocated to a terminal device are discontinuous…”.  However, in the early limitations of the same claim, the terminal device is configured only with one resource region, not plurality of resource regions.  Therefore, the limitations are not consistent.  
Similar issue is noted in claims 14, 24, and 37. 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a subset of resource sets of the plurality of candidate resource sets”.   Further, claim 6 recites “a subset of the plurality of candidate resource sets”.  It is not clear how these two terms differ, as they appear to refer to the same.  If these terms are referring to the same feature, then the same terminology should be used in both claims.  
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10, 14, 18, 21, 24, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Patent Application Publication No. 2014/0369293), Fujishiro et al. (U.S. Patent Application Publication No. 2020/0204329), and further in view of Tang et al. (U.S. Patent Application Publication No. 2020/0100275).

Regarding Claim 1, Guo et al. teaches A method implemented at a network device (Guo et al. teaches a method and device for processing and indicating downlink data (par [0001][0020])), comprising: determining downlink control information (DCI) associated with a resource region allocated to one or more terminal devices (Guo et al. teaches that a base station configures the multiple sets of resource locations (or the resource location and the interference information of the corresponding location) for UE via a UE-specific high layer signaling (par [0058][0077]); base station sends multiple sets of resource indication information configured for the UE (par [0066]), indicating that multiple sets of resource is , the DCI including a plurality of candidate resource sets for data transmission to the terminal devices (Guo et al. teaches that the base station configures the multiple sets of resource locations (or the resource location and the interference information of the corresponding location) for UE (par [0058][0077]), indicating multiple resource sets are determined as downlink control information; an acquiring unit of UE is configured to blindly detect downlink data corresponding to the UE indicated by downlink grant information (par [0059]; FIG. 1), indicating that such resources are used for data transmission); determining further DCI that indicates a subset of resource sets of the plurality of candidate resource sets that the terminal devices are to perform blind detection of data transmitted on the subset of resource sets (Guo et al. teaches that the base station carrying the downlink grant information in PDCCH area on the subframe (par [0058]); base station sends DL_Grant (i.e. downlink grant) information in the PDCCH area or the EPDCCH area on the subframe on which the downlink service of the UE1 needs to be scheduled (par [0077]), indicating such is determined; UE selects, from the multiple sets of resource indication information, the resource indication information matching the downlink grant indication information (par [0068]), indicating that the downlink grant indication information indicate the subset of the multiple set)); and transmitting the further DCI to the terminal devices that are to perform blind detection of data transmitted on the resource region based on the further DCI (Guo et al. teaches that an acquiring unit of UE is configured to blindly detect downlink data corresponding to the UE indicated by downlink grant information (par [0059]; FIG. 1); sending unit is configured to carry downlink grant information in a PDCCH area or an EPDCCH area on the subframe (par [0070])), wherein resource regions allocated to a terminal device are discontinuous in a time domain, a frequency domain, or both the time and frequency domain (Guo et al. teaches base station sends multiple sets of resource indication information configured for the UE (par [0066]), indicating that multiple sets of resource is configured for a UE).  
	By teaching that the multiple sets of resources are configured for UE as downlink control information as noted above, Guo et al. teaches the downlink control information including a plurality of candidate resource sets for data transmission to the terminal devices.  Further, Fujishiro et al. teaches the downlink control information including a plurality of candidate resource sets for data transmission to the terminal devices and transmitting the DCI. 
	Fujishiro et al. is directed to radio terminal and base station.  More specifically, Fujishiro et al. teaches that a common resource pool allocation is designated by the DCI (par [0082][0107]; FIG. 12).  Further, Fujishiro et al. teaches that UE selects from the common resource pool (par [0104]), indicating that the common resource pool includes a plurality of candidate resource sets. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Guo et al. so that the downlink control information includes a plurality of candidate resource sets for data transmission to the terminal devices, as taught by Fujishiro et al.  The modification would have allowed the system to enable UE to transmit even if UE is in the RRC idle mode and save radio resources associated with the transmission (see Fujishiro et al., par [0083]). 
	Although teaching that the multiple sets of resource is are configured, the references do not explicitly teach wherein resource regions allocated to a terminal device are discontinuous in a time domain, a frequency domain, or both the time and frequency domain.  Tang et al. teaches such a limitation. 
	Tang et al. is directed to data transmission method and apparatus.  More specifically, Tang et al. teaches that a network device configures multiple time-frequency resource regions including the first time-frequency resource region for a terminal device (par [0019]) and that the indication includes information about a third downlink scheduling time-domain resource in a third time-frequency resource region (par [0019]), indicating that the first and third resource regions are configured for the terminal 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Guo et al. and Fujishiro et al. so that the resource regions allocated to a terminal device are discontinuous in a time-domain, a frequency domain, or both the time and frequency domain, as taught by Tang et al.  The modification would have allowed the system to improve system performance (see Tang et al., par [0004]). 

Regarding Claim 5, the combined teachings of Guo et al., Fujishiro et al., and Tang et al. teach The method according to Claim 1, and further, the references teach further comprising: selecting a target resource set from the plurality of candidate resource sets for data transmission to a terminal device (Guo et al. teaches that the base station sends downlink subframe carrying downlink grant indication information to the UE (par [0067]); UE selects the resource indication information matching the downlink grant indication information from the multiple sets of resource indication information (par [0020]), indicating that the base station selects a target resource set in the form of downlink grant indication); and transmitting, to the terminal device, data on the resource region using the target resource set (Guo et al. teaches that the downlink grant information is used for indicating that the subframe carries downlink data corresponding to the UE (par [0022]), indicating that the data is transmitted according to the downlink grant information).  

Regarding Claim 6, the combined teachings of Guo et al., Fujishiro et al., and Tang et al. teach The method according to Claim 1, and further, the references teach further comprising: selecting a target resource set from the subset of the plurality of candidate resource sets (Guo et al. teaches that the base station sends downlink subframe carrying downlink grant indication information to the UE (par [0067]); UE selects the resource indication information matching the downlink grant indication information from the multiple sets of resource indication information (par [0020]), indicating that the base station selects a target resource set in the form of downlink grant indication); and transmitting, to the terminal device, data on the resource region using the target resource set (Guo et al. teaches that the downlink grant information is used for indicating that the subframe carries downlink data corresponding to the UE (par [0022]), indicating that the data is transmitted according to the downlink grant information).  

Regarding Claim 7, the combined teachings of Guo et al., Fujishiro et al., and Tang et al. teach The method according to Claim 5, and further, the reference teach further comprising: transmitting an indication of the target resource set to the terminal device (Guo et al. teaches that the base station sends downlink subframe carrying downlink grant indication information to the UE (par [0067])).  

Regarding Claim 10, the combined teachings of Guo et al., Fujishiro et al., and Tang et al. teach The method according to Claim 5, and further, the references teach wherein the resource region includes a plurality of sub-regions (Guo et al. teaches that multiple sets of resource indication information indicates resource location that may include a start location of OFDM symbol of the PDSCH in time domain (par [0060][0061]), and wherein transmitting the data on the resource region comprises: selecting a sub-region set from the sub-regions (Guo et al. teaches that a base station configures the multiple sets of resource locations (or the resource location and the interference information of the corresponding location) for UE via a UE-specific high layer signaling (par [0058][0077]), indicating that the multiple sets of resource locations of UE is selected, thus a sub-region set), the sub-region set including one or more sub-regions (Guo et al. teaches a base station configures the multiple sets of resource locations (or the resource location and the interference information of the corresponding location) for UE via a UE-specific high layer signaling (par [0058][0077]); Fujishiro et al. teaches that UE is allocated with one or more common resource pools (par [0118]), indicating sub-region); determining, from the candidate resource sets, a target resource set for the sub-region set (Guo et al. teaches that the base station sends downlink subframe carrying downlink grant indication information to the UE (par [0067]); UE selects the resource indication information matching the downlink grant indication information from the multiple sets of resource indication information (par [0020]), indicating that the base station selects a target resource set in the form of downlink grant indication); and transmitting, to the terminal device, the data on the sub-region set using the target resource set (Guo et al. teaches that the downlink grant information is used for indicating that the subframe carries downlink data corresponding to the UE (par [0022])).  The motivation to combine these references is the same as that of claim 5.

Regarding Claim 14, Guo et al. teaches A method implemented at a terminal device (Guo et al. discloses a method and device for processing and indicating downlink data (par [0001][0011])), comprising: receiving downlink control information (DCI) associated with a resource region from a network device (Guo et al. teaches that UE receives multiple sets of resource indication information configured for the UE by a base station and transmitted by the base station via a high-layer signaling (par [0052]; FIG. 1); base station sends multiple sets of resource indication information configured for the UE (par [0066]), indicating that multiple sets of resource is determined as downlink control information), the DCI including a plurality of candidate resource sets for data transmission to the terminal device (Guo et al. teaches that the base station configures the multiple sets of resource locations (or the resource location and the interference information of the corresponding location) for ; receiving further DCI that indicates a subset of resource sets of the plurality of candidate resource sets that the terminal device is to perform blind detection of data transmitted on the subset of resource sets (Guo et al. teaches that the base station sends DL_Grant (i.e. downlink grant) information in the PDCCH area or the EPDCCH area on the subframe on which the downlink service of the UE1 needs to be scheduled (par [0077]), indicating such is determined; UE selects, from the multiple sets of resource indication information, the resource indication information matching the downlink grant indication information (par [0068]), indicating that the downlink grant indication information indicate the subset of the multiple set)); and performing blind detection of data transmitted on the resource region based on the downlink control information (Guo et al. teaches that UE receives a subframe transmitted by the base station, and acquires downlink grant indication information in the subframe (par [0053][0057]); an acquiring unit configured to blindly detect downlink data corresponding to the UE indicated by downlink grant information (par [0059]; FIG. 1)), wherein resource regions allocated to a terminal device are discontinuous in a time domain, a frequency domain, or both the time and frequency domain (Guo et al. teaches base station sends multiple sets of resource indication information configured for the UE (par [0066]), indicating that multiple sets of resource is configured for a UE).  
	By teaching that the multiple sets of resources are configured for UE as downlink control information as noted above, Guo et al. teaches the DCI including a plurality of candidate resource sets for data transmission to the terminal device.  Further, Fujishiro et al. teaches the DCI including a plurality of candidate resource sets for data transmission to the terminal device and transmitting the DCI. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Guo et al. so that the downlink control information includes a plurality of candidate resource sets for data transmission to the terminal devices, as taught by Fujishiro et al.  The modification would have allowed the system to enable UE to transmit even if UE is in the RRC idle mode and save radio resources associated with the transmission (see Fujishiro et al., par [0083]). 
Although teaching that the multiple sets of resource is are configured, the references do not explicitly teach wherein resource regions allocated to a terminal device are discontinuous in a time domain, a frequency domain, or both the time and frequency domain.  Tang et al. teaches such a limitation. 
	Tang et al. is directed to data transmission method and apparatus.  More specifically, Tang et al. teaches that a network device configures multiple time-frequency resource regions including the first time-frequency resource region for a terminal device (par [0019]) and that the indication includes information about a third downlink scheduling time-domain resource in a third time-frequency resource region (par [0019]), indicating that the first and third resource regions are configured for the terminal device.  The first and the third resource regions are shown to be discontinuous in frequency domain (FIG. 4).  Further, Tang et al. teaches that the multiple time-frequency resource regions correspond to different frequency bands in a same time-domain resources (par [0021][0102]), indicating that time-frequency resource regions are discontinuous in frequency domain. 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Guo et al. and Fujishiro et al. so that the resource regions allocated to a terminal device are discontinuous in a time-domain, a frequency domain, or both the time and frequency domain, as taught by Tang et al.  The modification would have allowed the system to improve system performance (see Tang et al., par [0004]). 

Regarding Claim 18, the combined teachings of Guo et al., Fujishiro et al., and Tang et al. teach The method according to Claim 14, and further, the references teach further comprising: in response to receiving an indication of a target resource set from the network device, detecting the data on the resource region using the target resource set (Guo et al. teaches that the base station sends downlink subframe carrying downlink grant indication information to the UE (par [0067]), indicating UE receives the data according to the downlink grant indication information).  

Regarding Claim 21, the combined teachings of Guo et al., Fujishiro et al., and Tang et al. teach The method according to Claim 14, and further, the references teach wherein the resource region includes a plurality of sub-regions (Guo et al. teaches that multiple sets of resource indication information indicates resource location that may include a start location of OFDM symbol of the PDSCH in time domain (par [0060][0061])), and wherein performing blind detection of data transmitted on the resource region comprises: performing blind detection of data on the sub-regions of the resource region (Guo et al. teaches that the acquiring unit is configured to blindly detect downlink data corresponding to the UE indicated by downlink grant information (par [0059]; FIG. 1)).  

Regarding Claims 24 and 37, Claims 24 and 37 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 1 and 14.   Therefore, claims 24 and 37 are also rejected for similar reasons set forth in claims 1 and 14.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Patent Application Publication No. 2014/0369293), Fujishiro et al. (U.S. Patent Application Publication No. 2020/0204329), Tang et al. (U.S. Patent Application Publication No. 2020/0100275), and further in view of Xia et al. (U.S. Patent Application Publication No. 2018/0092101).

Regarding Claim 8, the combined teachings of Guo et al., Fujishiro et al., and Tang et al. teach The method according to Claim 5, however, the references do not explicitly teach wherein transmitting the data on the resource region comprises: scrambling the data with identification information of the terminal device; and transmitting the scrambled data on the resource region.  Xia et al. teaches such a limitation. 
	Xia et al. is directed to frequency domain resource configuration method and apparatus.  More specifically, Xia et al. teaches wherein transmitting the data on the resource region comprises: scrambling the data with identification information of the terminal device (Xia et al. teaches that the unicast data carries a cyclic redundancy check CRC bit scrambled by using a specified radio network temporary identifier of the UE (par [0025]), indicating the scrambling); and transmitting the scrambled data on the resource region (Xia et al. teaches that the unicast data carries a cyclic redundancy check CRC bit scrambled by using a specified radio network temporary identifier of the UE (par [0025][0056]); UE receives a downlink shared channel (par [0093][0100])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Guo et al., Fujishiro et al., and Tang et al. so 

Regarding Claim 19, the combined teachings of Guo et al., Fujishiro et al., and Tang et al. teach The method according to Claim 14, however, the references do not explicitly teach wherein performing blind detection of data transmitted on the resource region comprises: descrambling the data with identification information of the terminal device.  Xia et al. teaches such a limitation. 
	Xia et al. is directed to frequency domain resource configuration method and apparatus.  More specifically, Xia et al. teaches that the unicast data carries a cyclic redundancy check CRC bit scrambled by using a specified radio network temporary identifier of the UE (par [0025]), indicating the descrambling by the receiving terminal. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Guo et al., Fujishiro et al., and Tang et al. so that the data is descrambled with identification information of the terminal device, as taught by Xia et al.  The modification would have allowed the system to improve quality of communication between UE and a base station, and resource utilization of each sub-band in a system band (see Xia et al., par [0005]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Patent Application Publication No. 2014/0369293), Fujishiro et al. (U.S. Patent Application Publication No. 2020/0204329), Tang et al. (U.S. Patent Application Publication No. 2020/0100275), and further in view of Darwood et al. (U.S. Patent Application Publication No. 2014/0119315).

Regarding Claim 11, the combined teachings of Guo et al., Fujishiro et al., and Tang et al. teach The method according to Claim 1, however, the references do not explicitly teach further comprising: transmitting, to the terminal device, duplicated data on resource regions or sub-regions of the resource regions; and/or transmitting to the terminal device an indication indicating whether the blind detection needs to be performed.  Darwood et al. teaches such a limitation. 
	Darwood et al. is directed to telecommunications method and system.  More specifically, Darwood et al. teaches that it is in particular intended that at least any situation with two or more carriers provided by one or more base stations, where there is duplication in data transmitted to one or more mobile units in the first and second carriers (par [0049]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Guo et al., Fujishiro et al., and Tang et al. so that the duplicated data is transmitted on resource regions or sub-regions of the resource regions, as taught by Darwood et al.  The modification would have allowed the system to enable carriers to be autonomously used by a terminal (see Darwood et al., par [0006]). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Patent Application Publication No. 2014/0369293), Fujishiro et al. (U.S. Patent Application Publication No. 2020/0204329), Tang et al. (U.S. Patent Application Publication No. 2020/0100275), and further in view of Lei (U.S. Patent Application Publication No. 2019/0182834).

Regarding Claim 22, the combined teachings of Guo et al., Fujishiro et al., and Tang et al. teach The method according to Claim 14, and further, the references teach wherein performing blind detection of data transmitted on the resource region comprises: performing blind detection of data on resource regions or sub-regions of the resource regions (Guo et al. teaches that the acquiring unit is configured . 
However, the references do not explicitly teach and in response to the detected data being duplicated, combining the detected data.  Lei teaches such a limitation. 
Lei is directed to timing advance adjustment communication.  More specifically, Lei teaches that the eNB knows that the data following a device specific sequence is transmitted from the same device and combine the received data with a previous version for retransmission combination (par [0062]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Guo et al., Fujushiro et al., and Tang et al. so that in response to the detected data being duplicated, the data is combined, as taught by Lei  The modification would have allowed the system to reduce signaling overhead (see Lei, par [0062]). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Patent Application Publication No. 2014/0369293), Fujishiro et al. (U.S. Patent Application Publication No. 2020/0204329), Tang et al. (U.S. Patent Application Publication No. 2020/0100275), and further in view of Liu et al. (U.S. Patent Application Publication No. 2015/0236826).

Regarding Claim 23, the combined teachings of Guo et al., Fujishiro et al., and Tang et al. teach The method according to Claim 14, however, the references do not explicitly teach wherein performing blind detection of data transmitted on the resource region comprises: receiving an indication indicating whether the blind detection needs to be performed; and in response to the indication indicating that the blind detection needs to be performed, performing the blind detection.  Liu et al. teaches such a limitation. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Guo et al., Fujishiro et al., and Tang et al. so that the indication indicating whether the blind detection needs to be performed is received, as taught by Liu et al. The modification would have allowed the system to enable selection of a dynamic node (see Liu et al., par [0154]). 

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Patent Application Publication No. 2014/0369293), Fujishiro et al. (U.S. Patent Application Publication No. 2020/0204329), Tang et al. (U.S. Patent Application Publication No. 2020/0100275), and further in view of Chae et al. (U.S. Patent Application Publication No. 2018/0255444).

Regarding Claim 50, the combined teachings of Guo et al., Fujishiro et al., and Tang et al. teach The method according to Claim 14, and further, the references teach wherein performing the blind detection comprises performing the blind detection according to one or more predetermined rules for performing the blind detection (Guo et al. teaches that when UE performs blind detection in the UE-specific search space, the UE firstly calculates blind detection a start location Y.sub.K according to UE ID and subframe number, etc., and then performs detection in the UE specific search space until the UE has detected the PDCCH allocated to itself (par [0006])).  However, Chae et al. teaches wherein performing the blind detection comprises performing the blind detection according to one or more predetermined rules for performing the blind detection more explicitly. 
	Chae et al. is directed to method and apparatus for transceiving messages from V2X terminal in wireless communication system.  More specifically, Chae et al. teaches that in order to prevent a UE from performing data decoding in a region considerably deviated from a position at which control information is actually transmitted, it applies at least one rule among rules a) to d) described (par [0112]-[0116]); UE may not perform data decoding in a region in which data is not transmitted in consideration of at least one of a) to d)(par [0117]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Guo et al., Fujishiro et al., and Tang et al. so that the blind detection is performed according to one or more predetermined rules for performing blind detection, as taught by Chae et al.  The modification would have allowed the system to prevent UE from performing data decoding in a region considerably deviated from a position at which control information is actually transmitted (see Chae et al., par [0112]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414